Citation Nr: 1035211	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from March 
19, 2004, to June 15, 2009, and in excess of 30 percent from June 
16, 2009, for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the VA RO in 
Columbia, South Carolina, which continued a noncompensable rating 
for the service-connected bilateral hearing loss.     

In a March 2005 Decision Review Officer (DRO) decision the RO 
awarded an increased 20 percent rating for the service-connected 
bilateral hearing loss effective from March 19, 2004, the date of 
the Veteran's claim for benefits.  As the Veteran is presumed to 
be seeking the maximum benefit allowed by law and regulation, and 
less than the maximum benefit available was awarded, his claim 
remained in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993).

The matter was previously before the Board in February 2009 and 
remanded for further development and adjudication.  In an October 
2009 rating decision, the RO awarded an increased 30 percent 
evaluation effective from June 16, 2009, for the service-
connected bilateral hearing loss.  His claim remains in 
controversy.  Id.  

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

Several documents of record, including a February 2004 RO letter, 
indicate that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  As a general matter, 
VA is required to obtain the medical documentation corresponding 
to an SSA claim.  38 C.F.R. § 3.159(c)(2); see also Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes 
obtaining SSA records when a veteran reports receiving SSA 
disability benefits, as such records may contain relevant 
evidence).  

The Board is cognizant that, in Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) identified an exception to the 
general rule that SSA records must be obtained.  In that case, 
where a copy of the SSA decision at issue was contained in the 
claims file, the Federal Circuit noted that "[t]he appellant 
does not argue---and the record does not indicate---that the SSA 
records will provide any potentially relevant evidence relating 
to the appellant's mental health."  The Federal Circuit 
accordingly held  that Congress did not require VA to obtain SSA 
records in every case, and neither did VA regulations.  The duty 
to assist is "not boundless in scope" and relates only to 
obtaining relevant records.  The Federal Circuit did nevertheless 
note that, in close or uncertain cases, VA should be guided by 
the principles underlying this uniquely pro-claimant system.   As 
long as a reasonable possibility exists that the records are 
relevant to the claim, VA is required to assist the Veteran in 
obtaining the identified records.  Id.

The Board has fully considered whether Golz applies to the 
present case but finds that the Veteran's appeal is 
distinguishable from the facts of Golz.  Specifically, the record 
does not contain a copy of any SSA decision addressing the grant 
of disability benefits; the presence of such a decision was a 
dispositive fact in Golz.  Absent a copy of that decision, the 
Board cannot with any confidence presume that the SSA 
determination was solely based upon disabilities other than 
bilateral hearing loss, even though the Veteran has not 
specifically asserted that hearing loss was one of the 
disabilities leading to the grant of SSA benefits.  Accordingly, 
the Board finds that there is a reasonable possibility that the 
SSA records are relevant to the claim at hand and that such 
records must be obtained before a final Board adjudication of 
this claim.

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted and requested 
to provide all procedural and medical 
documentation corresponding to the grant of 
SSA disability benefits to the Veteran.  
All records obtained pursuant to this 
request must be added to the claims file.  
If the search for such records has negative 
results, documentation to that effect must 
be added to the claims file.

2.  Then, the Veteran's claim must be 
readjudicated.  If the determination of the 
claim is less than fully favorable, the 
Veteran and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

